        Case 1:18-cv-06249-VSB Document 134 Filed 02/05/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                           No. 1:18-cv-06249-VSB
 GREAT WESTERN INSURANCE
 COMPANY,

                                    Plaintiff,

                  - against-

 MARK GRAHAM, DONALD SOLOW,
 BLUE CAPITAL MANAGEMENT, INC.,
 BLUE ALTERNATIVE ASSET
 MANAGEMENT LLC, WILMINGTON
 SAVINGS FUND SOCIETY, FSB,
 CHRISTIANA TRUST, REGATTA
 HOLDINGS LLC, CYGNET 001
 MASTER TRUST, CYGNET 001
 MASTER TRUST SERIES 2011-A,
 CYGNET 001 MASTER TRUST SERIES
 2011-C, CYGNET 001 MASTER TRUST
 SERIES 2013-A, ALPHA RE LIMITED,
 ALPHA RE HOLDINGS (CAYMAN)
 LIMITED, ATLANTIC SPECIALTY
 FINANCE, BLUE ELITE FUND LTD.,
 BLUE ELITE FUND LP, BLUE II LTD.,
 SANCUS CAPITAL BLUE CREDIT
 OPPORTUNITIES FUND LTD.,
 ABILITY INSURANCE COMPANY,
 JOHN DRAKE, EDWARD BRENDAN
 LYNCH, GREGORY TOLARAM,
 ADVANTAGE CAPITAL HOLDING
 LLC, DAN CATHCART, AND
 KENNETH KING.

                               Defendants.


                           DECLARATION OF HAL S. SHAFTEL


       HAL S. SHAFTEL, an attorney duly licensed to practice before this Court, hereby declares

under penalty of perjury pursuant to 28 U.S.C. § 1746 as follows:
         Case 1:18-cv-06249-VSB Document 134 Filed 02/05/19 Page 2 of 2




       1.      I am an attorney with the firm Greenberg Traurig, LLP, counsel to defendants

Ability Insurance Company, Advantage Capital Holding, LLC, Dan Cathcart, and Kenneth King

(collectively, the “Ability Defendants”). In connection with the Ability Defendants’ motion to

dismiss the Second Amended Complaint, filed December 19, 2019 (Dkt. 106), as related to the

Ability Defendants, I submit this declaration in order to put before the Court certain documentary

evidence comprising contractual terms between Ability, Alpha Re Limited (“Alpha Re”) and

Wilmington Savings Fund Society, FSB (“WSFS”), which are referred to in the Second Amended

Complaint.

       2.      Exhibit A hereto is a copy of the Coinsurance Agreement effective as of December

31, 2012, by and between Ability and Alpha Re.

       3.      Exhibit B hereto is a copy of the Trust Agreement effective as of February 15, 2013,

by and between Ability, Alpha Re and WSFS.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on

February 5, 2019, in New York, New York.




                                                      /s/ Hal S. Shaftel       .
                                                            Hal S. Shaftel
